IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-30566
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         DAMION S. LYONS,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        (00-CR-150-ALL-N)

                          January 8, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Having entered a conditional guilty plea to possession of,

with intent to distribute, cocaine, Damion S. Lyons appeals the

district court’s denial of his motion to suppress his confession

and other evidence obtained by law enforcement officers during his

apprehension and arrest. He contends that the district court erred

in crediting the testimony of the law enforcement officers and,

therefore, that its factual findings were clearly erroneous.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Because the district court’s factual findings rested on its

credibility assessment of Lyons and the law enforcement officers,

its   factual   findings   are   accorded    “special   deference”.      See

Anderson v. City of Bessemer City, 470 U.S. 564, 574-75 (1985);

United States v. Castro, 166 F.3d 728, 731 (5th Cir.)(en banc),

cert. denied, 528 U.S. 827 (1999).        Lyons must demonstrate that the

officers’   version   of   the   events     was   incoherent   or   facially

implausible, contradicted by extrinsic evidence, or internally

inconsistent.    See United States v. Gillyard, 261 F.3d 506, 509

(5th Cir. 2001), cert. denied, 122 S. Ct. 841 (2002).               Although

Lyons attempts to discredit the officers’ account of the events, he

falls short of satisfying the highly deferential standard of review

applicable to the district court’s findings.

                                                               AFFIRMED